Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1115 Page 1 of 23




                            EXHIBIT 1
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1116 Page 2 of 23

                                                                                                  US00806251.4B2


 (12) United States Patent                                                        (10) Patent No.:                US 8,062,514 B2
        Fischmann Torres                                                          (45) Date of Patent:                     Nov. 22, 2011
 (54) STRUCTURE TO CONTAIN A LARGE WATER                                            3,317,925 A     5, 1967 Vance
         BODY OF AT LEAST 15,000 M                                                  3,406,416 A    10/1968 Presby et al.
                                                                                    3,412,862 A    1 1/1968 Chaplin
                                                                                    3.419,916 A      1/1969 Schankler
 (75) Inventor: Fernando Benjamin Fischmann
                Torres, Santiago (CL)                                                                 (Continued)
 (73) Assignee: Crystal Lagoons Corporation, LLC,                                         FOREIGN PATENT DOCUMENTS
                Lewes, DE (US)                                               CN               1256250            6, 2000
                                                                                                      (Continued)
 (*) Notice:          Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                                 OTHER PUBLICATIONS
                      U.S.C. 154(b) by 0 days.
                                                                             Singapore Office Action for corresponding application No.
 (21) Appl. No.: 12/884.842                                                  2007 17963-3 dated Dec. 23, 2010.
 (22) Filed:          Sep. 17, 2010                                                                   (Continued)
 (65)                    Prior Publication Data                              Primary Examiner — Peter A Hruskoci
         US 2011 FOO62O67 A1            Mar. 17, 2011                        (74) Attorney, Agent, or Firm — Merchant & Gould P.C.
                                                                             (57)                    ABSTRACT
             Related U.S. Application Data
                                                                             The invention discloses a process to implement and maintain
 (62) Division of application No. 1 1/819,017, filed on Jun.                 waterbodies larger than 15,000m for recreational use, which
         25, 2007, now Pat. No. 7,820,055.                                   comprises the following steps:
 (30)            Foreign Application Priority Data                           a providing a structure able to contain a large water body
                                                                               larger than 15,000 m:
   Nov. 21, 2006        (CL) ................................... 3225-2006   b.—feeding the structure of step (a) with inlet water;
                                                                             c.—measuring water pH:
 (51) Int. Cl.                                                               d—adding an oxidizing agent to the water contained in the
         CO2F L/40                  (2006.01)                                  structure of step (a),
 (52) U.S. Cl. .............. 210/167.15; 4/488; 4/507: 15/1.7;              e.—adding a flocculating agent in concentrations within 0.02
                                       210/167.11; 210/167.16                  and 1 ppm with maximal frequencies of 6 days and clean
 (58) Field of Classification Search ................ 21 Of 167.1              ing the bottom of the structure of step (a) with a suction
      See application file for complete search history.                        device to remove precipitated impurities from the bottom
                                                                               of said structure, and;
 (56)                    References Cited                                    f—generating a displacement of Surface water containing
                                                                               impurities and Surface oils by means of the injection of
                 U.S. PATENT DOCUMENTS                                         inlet water according to step (b), which generates said
        2,071,520 A *     2/1937 Harrison ....................... 405,107
                                                                               displacement in Such a way to remove said surface water
        2,141,811 A      12/1938 EverSon                                       arranged in the structure of step (a), which together with
        2,314,767 A       3, 1943 Burrell                                      step (e) replaces traditional filtering.
        2,646,889 A       7/1953 August
        2.923,954 A       2f1960 Babcock                                                    14 Claims, 10 Drawing Sheets




                                                        38
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1117 Page 3 of 23


                                                                                 US 8,062,514 B2
                                                                                                         Page 2

                  U.S. PATENT DOCUMENTS                                                                       DE               19814705           10, 1998
      3,470,091 A         9, 1969 Budd et al.                                                                 P               1969                    2.
      3,540,274 A        11, 1970 Shore                                                                       EP               O 468 876           1, 1992
      3,641,594    A    2, 1972 Hough                                                                         EP               O 483 470           5, 1992
      3,660,957    A * 5, 1972 Schankler .................. 52.741.12                                         EP               1 42O 130           5, 2004
      3,695.434    A   10/1972 Whitten, Jr.                                                                   EP                 1688562           8, 2006
      3,748,810    A    7/1973 Mattingly                                                                      ES                2001429            5, 1998
      3,788,982    A    1/1974 Zsoldos, Jr. et al.                                                            FR               2544 005           10, 1984
      3,844,760    A     10, 1974    Nelson                                                                   FR               2 668.527           4f1992
      3,950,809    A      4, 1976    Schatzmann                                                               FR               2685 374            6, 1993
      4,090,266    A      5, 1978    Price                                                                    FR               274O493             4f1997
      4,119,535    A     10, 1978    White                                                                    GB                1494.005          12, 1977
      4,129,904    A     12/1978     Pansini                                                                  GB                2045606           11, 1980
      4,176,058    A     11, 1979    Grobler                                                                  GB               2243 151           10, 1991
      4,254,525    A      3, 1981    Combest                                                                  JP              59-222294           12, 1984
      4,263,759    A      4, 1981    Miller                                                                   JP               4-115008            4f1992
      4,304,022    A     12/1981     Sommer                                                                   JP               5-220466            8, 1993
      4.338,697    A      7, 1982    Broadwater                                                               JP               O4O73612            8, 1993
      4,343,696 A         8/1982 Hung                                                                         JP               5-261.395          10, 1993
      4,402,101 A         9/1983 van Zyl                                                                      JP               7-310311           11, 1995
      4,519,914 A         5, 1985 Etani                                                                       JP                3026643            1, 1996
      4,581,075 A         4, 1986 St. Martin                                                                  JP              10-169226            6, 1998
      4,640,784. A        2, 1987 Cant
      4,652,378 A         3/1987 Marikovsky et al.                                                            JP              2001-3586            1, 2001
      4,692,956 A         9, 1987Kassis                                                                       JP             2001-9452             1, 2001
      4,752,740    A      6/1988     Steininger                                                               JP            2002-90339             3, 2002
      4,776,053    A     10/1988     Kiraly                                                                   JP           2002-282860            10, 2002
      4,835,810    A      6/1989     Hugo                                                                     JP           2003-190989             T 2003
      4,849,024    A      7/1989     Supra                                                                    JP           2003-200173             T 2003
      4,880,547 A        11, 1989 Etani                                                                       JP              2004-958             1, 2004
      4,889,622 A        12/1989 Newcombe-Bond                                                                JP           2005-288392            10/2005
      4.948,296 A         8, 1990 Salter                                                                      JP            2006-68624             3, 2006
      4,952,398 A         8/1990 Tapin                                                                        JP            2006068624             3, 2006
      5,039.427 A         8, 1991 Conover                                                                     JP           2007-5OOO73             1, 2007
      5,106,229 A :       1923               Yell     . . . . . . . . . . . . . . . . . . . . . . 1955        KR             XX-XXXXXXX            9, 1999
      5,107,872 A         4, 1992 Meincke ..................... 134,56R
      5,108,514 A         4, 1992 Kisner                                                                      AW                 3.               SES
      5,143,623 A         9, 1992 Kroll                                                                       WO           WO 8101585              6, 1981
      5,172,445 A        12/1992 Chandler                                                                     WO           WO9848132              10, 1998
      5,245,723 A         9, 1993 Sommer
      5,293,659 A         3/1994 Rief et al.                                                                  WO         WOO3,O10388               2, 2003
      5,337,434 A         8, 1994 Erlich                                                                      WO       WO 2006069418              T 2006
      5,346,566 A *       9, 1994 White ............................. 156,71                                  WO       WO 2007O29.277              3, 2007
      5,398.361 A         3, 1995 Cason                                                                       WO       WO 2007/0595.62             5/2007
      5,454,129 A        10, 1995 Kell
      5,662,940 A         9/1997 Hight et al.
      5,802,631 A *       9/1998 Friedman .......................... 4,506                                                      OTHER PUBLICATIONS
      5,842,243 A           1998 E. etal                                                                      Second Singapore Office Action for corresponding application No.
      E8 A                 '58 E. .                                                                           2007 17963-3 dated Dec. 23, 2010.
      6,280,639 B1        8, 2001 Ortiz                                                                       Pakistan Examination Report.
      6,284,144 B1        9, 2001 Itzhak                                                                      African Regional Intellectual Property Organization (ARIPO) report
      3.39. R ck .299; St. et al.                                                          4,487              for corresponding application No. APP/2007/004242 dated Dec. 7.
       - J.                            orpuel ............................                                    2010.
      &E R ck             $39: MA.                  . . . . . . . . . . . . . . . . . . . . . . 21Of 767      Japanese Office Action for corresponding application No. 2007
      6,444,176 B1        9/2002 Yoshinaga et al.                                                             299975 dated May 31, 2011—translation provided.
      6,539,573 B1        4/2003 Caccavella                                                                   Peruvian Technical Report for corresponding application No.
      92.          f     1 s2994        St. t al.                                                             000244-2007 dated Sep. 2, 2010—translation provided.
      7862.72 B2*         1/2011 More et a . . . . . . . . . . . . . . 210,167.13                             Office Action for corresponding U.S. Appl. No. 12/884.872 mailed
 2003/0094421 A1          5/2003 Gargas                                                                       Mar. 1, 2011.
 2003/0228195 A1         12, 2003 Mizutani                                                                    World Health Organization: Guidelines for safe recreational waters.
 2004/OO25269 A1          2, 2004 Pichon                                                                      vol. 2. Swimming pools and similar recreational water environments.
 388, A.                 1858:               h                                                                Switzerland. Jun. 27, 2006 ISBN 92-4-154680-8 Chapter 4.
 2006, O169322 A1         8, 2006 SGsO                                                                        World Health Organization: Guidelines for safe recreational waters.
 2006/0174430 A1          8, 2006 Paret                                                                       vol. 2. Swimming pools and similar recreational water environments.
                                                                                                              Switzerland. Jun. 27, 2006 ISBN 92-4-154680-8 Chapter 5.
              FOREIGN PATENT DOCUMENTS                                                                        International Search Report mailed May 6, 2009, in co-pending
 DE                2141 460             2, 1973                                                               related PCT Application No. PCT/US2009/036809.
 DE                19515428           11, 1996
 DE               297 16994             1, 1998                                                               * cited by examiner
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1118 Page 4 of 23


 U.S. Patent        Nov. 22, 2011   Sheet 1 of 10         US 8,062,514 B2




                                                            C
                            O            C                 O)
                            V           V                  V
                                                   N
                                               V




                                                                  S
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1119 Page 5 of 23


 U.S. Patent        Nov. 22, 2011           Sheet 2 of 10            US 8,062,514 B2




                                             ES                 E.
                               N



                                                            s




                                g
                                    s   s
                                        E.




                                             EAEE
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1120 Page 6 of 23


 U.S. Patent        Nov. 22, 2011   Sheet 3 of 10         US 8,062,514 B2
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1121 Page 7 of 23


 U.S. Patent        Nov. 22, 2011   Sheet 4 of 10         US 8,062,514 B2
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1122 Page 8 of 23


 U.S. Patent        Nov. 22, 2011   Sheet 5 of 10         US 8,062,514 B2
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1123 Page 9 of 23


 U.S. Patent                    Nov. 22, 2011                           Sheet 6 of 10                            US 8,062,514 B2




                                                                    i
                                                                    s                                        s
                                                                                                         s
                            i              :
                            f                                   S
                            s                                                           s            S
                                                                                                     s
                        .              8                i
                                                            f                       i
                                                                                                    i
                    :                                                               8           :
                    f                  :            :
                s                              i                                            s
           al
                                               or                              *&
                                   :
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1124 Page 10 of 23


 U.S. Patent         Nov. 22, 2011   Sheet 7 of 10        US 8,062,514 B2




    OIH/GETRIQ




                                           ~-}.,)
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1125 Page 11 of 23


 U.S. Patent         Nov. 22, 2011   Sheet 8 of 10        US 8,062,514 B2
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1126 Page 12 of 23


 U.S. Patent         NOV. 22, 2011      Sheet 9 of 10     US 8,062,514 B2




                                 #: :




                       s   a--
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1127 Page 13 of 23


 U.S. Patent         NOV. 22 , 2011   Sheet 10 of 10      US 8,062,514 B2
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1128 Page 14 of 23


                                                       US 8,062,514 B2
                                1.                                                                      2
    STRUCTURE TO CONTAIN A LARGE WATER                                   erates in its turn an increase of the organic content of sedi
              BODY OF AT LEAST 15,000 M                                  ments. Eutrophication can generate serious problems in
                                                                         superficial water bodies.
   This application is a Divisional of U.S. Ser. No. 1 1/819,               Photosynthesis implies the creation of organic matter from
 017, filed 25 Jun. 2007, now U.S. Pat. No. 7,820,055, which             inorganic materials and therefore the production of large
 claims benefit of Serial No. 3225-2006, filed 21 Nov. 2006 in           amounts of organic Substances where there were only little
 Chile and which applications are incorporated herein by ref             amounts before. When algae/plants die, their components are
 erence. To the extent appropriate, a claim of priority is made          transformed in organic nutrients that exert an oxygen
 to each of the above disclosed applications.                       10
                                                                         demand.
                                                                            During photosynthetic action, CO is readily consumed,
                FIELD OF THE INVENTION                                   thus producing a rise in pH, which can attain a value over 10.
                                                                         During the night, the inverse reaction occurs, consuming
    This invention discloses a process to obtain (i.e., to imple         oxygen and generating CO2, with which pH tends to drop.
 ment and maintain) large water bodies or Volumes for recre         15   Photosynthetic activity has a significant effect on the pH level
 ational use. Such as lakes or ponds with excellent color, high          of the water body, because it affects the reversible reaction.
 transparency and cleanness characteristics similar to Swim
 ming pools or tropical seas at low cost, in particular for water
 bodies larger than 15,000 m. The invention also comprises a                Finally, the masses of algae deposited in the shore die and
 device to extract a particulate material decanted from the              rotten, thus producing anaerobic conditions, which present
 water by using the aforementioned process. Furthermore, the             health dangers (e.g. formation of Clostridium botulinum, a
 present invention discloses a structure to contain large water          strictly anaerobic pathogen microorganism). On the other
 bodies or Volumes, which is specially designed to carry out             hand, aquatic plant ramifications retain organic Solids that
 said process. The decantation process together with the                 decompose, which exerts a concentrated oxygen demand.
 device to extract a decanted material from the water, plus the     25
                                                                            Generally, nitrogen N and phosphorus P are the limiting
 arrangement of the large Volume structure with its functional           factors. In microorganism growth, P is consumed as phos
 characteristics of water Surface displacement, allow replacing          phate, while the major part of bacteria assimilate Nunder the
 traditional filtration as used in conventional Swimming pools           form of NH, and only some of them assimilate Nas NO.
 that would be very onerous and inefficient in Systems having            Inversely, algae assimilate Nas NOT and very few use NH.
 large bodies or Volumes.                                           30
                                                                         There are more bacteria able to use NOT as oxygen source
           BACKGROUND OF THE INVENTION                                   thanas Nsource. According to the approximate stoichiometry
                                                                         of photosynthesis in algae, N.P ratio is in the order of 7:1.
    When a nutrient enters into water, aerobic organisms con             According to the Liebig minimum law, an N.P ratio much
 Sume dissolved oxygen as a result of the induced metabolic         35   higher than 7 in a water body indicates that P is the limiting
 activity. Thus, the nutrient exerts a demand on dissolved               nutrient; on the other hand, an N:P ratio value much lower
 oxygen availability, which is called biological oxygen                  than 7 implies an N limitation. Some authors suggest that P
 demand (BOD). If the amount of organic material in the                  and N concentrations higher than 0.015 and 0.3 mg/l, respec
 medium is very high, it can lead to a decrease in dissolved             tively, are enough to generate an excessive growth of algae in
 oxygen concentration. At low oxygen levels, aquatic environ        40   lake waters.
 ment promote the growth of anaerobic species.                              The main sources of organic N are proteins, amino acids
    Anaerobic metabolism is much slower than aerobic pro                 and urea; on the other side, inorganic N is in the form of NH
 cesses (typically more than one order of magnitude) have                NOT, NO. Ammonia is a characteristic product of organic
 lower efficiency, and generates various intermediate organic            matter decomposition, and it can be microbiologically oxi
 compounds (e.g. organic acids, alcohols, methane). As a            45   dized to nitrites and nitrates by the action of nitrifying bacte
 result of the lower rate of dissolved organic matter consump            ria. These processes occur naturally in water and constitute a
 tion, this will accumulate in the aquatic environment.                  major contribution to the biological oxygen demand.
    If dissolved oxygen is consumed faster than it can be                  When artificial water bodies are formed, such as lakes or
 replenished, water starts to deoxygenate. No strictly aerobic           ponds, water quality deteriorates progressively. Depending
 organism, from microorganisms to fish, will Survive in said        50   on the nutrient contribution, it can be reached any state from
 water. Thus, organic contaminants will accumulate and fur               equilibrium in which algae, aquatic plants, bacteria, insects
 ther establish anaerobic conditions, which generate malodor             and fish Survive in stable condition to eutrophication pro
 ous Substances (e.g. Sulfides and Volatile amines) and par              cesses in which the excessive contribution of nutrients pro
 tially oxidized organic compounds.                                      duces a high proliferation of algae and aquatic plants. When
   In addition to bad Smell, anaerobic conditions can raise         55   these die, they are decomposed by bacteria in aerobic pro
 human health issues, because many anaerobic bacteria are                cesses that consume the oxygen. When oxygen decreases,
 pathogenic (for instance, tetanus, and botulism). When the              many organic remainders remain deposited in the bottom,
 water contains dissolved Sulfates, reducing anaerobic bacte             thus increasing sediments and Suffering processes that
 ria produce HS (corrosive and poisonous).                               increase turbidity, bad Smells are produced and the physico
     The increase of the amount of nutrients required for life in   60   chemical and sanitary quality of the water is impaired, which
 a water body is called eutrophication. Eutrophication is                reduces the possibilities of recreational use.
 defined as the process of nutrient enrichment in a water body.             To mitigate these effects different techniques are used,
 It is a natural phenomenon in the ageing process of ponds and           Such as aeration systems to increase oxygen levels, algaecides
 lakes (eutrophic lakes). On the contrary, a young water body,           and herbicides to control the excessive proliferation of algae
 poor in nutrients required for life, is called oligotrophic. The   65   and aquatic plants, the use of biological filters to decrease
 nutrient increase in the pond promotes a higher production of           nutrient contribution, fish and Zooplancton to reduce algae,
 aquatic plants and animals. Said organic matter increase gen            nutrient capture by means of chemicals, inoculation of bac
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1129 Page 15 of 23


                                                        US 8,062,514 B2
                                 3                                                                       4
 teria to digest organic matter, colorants to improve the aes                                 STATE OF THE ART
 thetic appearance, mechanic removal of algae and aquatic
 plants, the use of dredges to decrease the amount of sediment,              Invention patents protecting treatment processes for large
 clarifying agents to decrease turbidity, etc.                            Volumes of water Such as ponds and dams were found at world
    The characteristics and quality of the water of these ponds           level. In what follows, an analysis of the most relevant docu
 are very different to those of Swimming pools. In the first case,        ments and their relation with the technology to be protected is
 an ecological equilibrium between different species must be              performed.
 attained, while in the second case the objective is the removal             Invention patent applications JP4115008 and JP7310311
 of organisms and impurities. Therefore, very different turbid            protect artificial ponds connected to the sea that have as
 ity, color and physicochemical characteristics standards are        10
                                                                          objective the purification of sea water. The system allows the
 accepted.
    To keep Swimming pool water transparent and apt for bath              entrance of water to the pond, where it follows a path spe
 ing, filtration systems are used, mainly sand, diatomaceous              cially designed to remove contaminants or it is conducted to
 earth and cartridge filtration systems. The entire water must            a purification facility to be subsequently returned to the sea.
 be filtered every 4 to 12 hours, depending on the type of           15   Clearly, the Japanese invention has no relation with the type
 Swimming pool.                                                           of pond that is desired to protect in this application.
    In addition, organic matter oxidants, disinfectants, algae               The invention patent application FR2740493 protects a
 cides and eventually pH regulators and clarifiers must be used           pool or artificial lake constructed with a flexible bottom com
 to keep aesthetic and sanitary conditions. Depending on each             prising a textile net and concrete. The invention includes a
 country's regulation, Swimming pools are required to keep                draining system and injectors around the border that allow the
 minimal disinfectant residual concentrations or permanent                diffusion of a liquid to the draining system. The analyzed
 redox potential (ORP) levels between 650 mV and 750 mV.                  invention does not have relation with the artificial pond or the
    The application of the Swimming pool technology to large              process that is to be protected.
 water bodies to obtain optimal water quality is not possible                The invention patent application JP59222294 protects a
 due to the high cost of the installations and the involved          25   purification process for river and lake water to remove N. P.
 operative costs.                                                         BOD (biological oxygen demand), etc. that implies pumping
   To illustrate this situation, we can recall that if the water          the water through a bed filled with certain mineral. The Japa
 body to be filtered is the one described below in the applica            nese inventionallows cleaning pondwater, but based on water
 tion example of 250,000 m, complying with the minimal                    pumping through a packed bed, which is equivalent to filter
 regulations of Chilean Swimming Pools (T-2 en NCh 209,              30
                                                                          ing the liquid. Therefore, the Japanese invention does not
 example country for the application), 2.983 liters per second            have relation with the technology that is to be protected.
 are required to be filtered, which corresponds to the water                 The invention patent application CN1256250 protects a
 volume treated by a potable waterplant for a city. An Olympic            water purification process that includes microflocculation
 swimming pool has 2,500 m (50x25x2 m), which corre                       with an inorganic flocculant with high molecular weight and
 sponds to 1% of the considered volume in the application            35
                                                                          direct deep bed filtration. The analyzed process corresponds
 example of this patent application.
    The same is true when Swimming pools chemicals are to be              to an assisted flocculation with faster and more efficient
 applied to these volumes. The water volume of the application            results, but in no case it affects the novelty or the inventive
 example of this invention corresponds to 4,000 10-meters                 level of the process of the present invention.
 long Swimming pools.                                                40      From the analysis of the former documents, it is possible to
    The control of disinfectants in Swimming pools and spas by            conclude that there are no processes or artificial ponds similar
 means of the measurement of the (ORP) has been used for                  to those to be protected, which allow obtaining water bodies
 many years with good results. ROP measures the oxidizing                 larger than 15,000 m for recreational use, with color, trans
 power of the disinfectant or, in other words, its real concen            parency and cleanness characteristics similar to Swimming
 tration-independent chemical activity. Direct measurement           45   pools or tropical seas at low cost, because in the process of the
 of disinfectant concentration can lead to error, because the             present invention the traditional filtration step has been sub
 activity can be decreased depending on pH and the presence               stituted by a Suspended-solid flocculation step and Subse
 of contaminants, even at high concentrations. In fact, studies           quent cleaning with a Suction device, designed for said func
 have demonstrated that bacterial life in water is more depen             tion, together with the generation of a displacement of surface
 dent on ROP than on oxidant concentration. To remove                50   water that contains impurities and Surface oils by means of
 undesired microorganisms in Swimming pools, normally a                   injecting inlet water and evacuating said water through skim
 ROP value between 650 mV and 750 mV is permanently                       mers (Surface slots and dumps) comprised in the structure,
 maintained (public Swimming pool regulations in developed                and disinfection has been achieved by the application of con
 countries require more than 700 mV permanently) at a normal              trolled oxidation pulses.
 pH between 7.2 and 7.6. This is not possible with large water       55      The present invention is related to a process to obtain large
 bodies due to the high implied costs.                                    water bodies or volumes (wherein the term obtaining is meant
   The previously exposed facts make maintaining large                    to be understood as implementation and maintenance),
 water bodies (over 15,000 m) using filtration and disinfec               wherein a structure is provided (having elements required for
 tion technologies similar to those of Swimming pools for                 water treatment and features that produce the desired results)
 recreational use largely unviable.                                  60   to contain the water, and separation and flocculation (main
    Therefore, there are no large artificial ponds or dams with           tenance) processes of particles that make water cloudy and
 the aesthetic and sanitary characteristics of Swimming pools             impure are performed, in Such a way that flocculated material
 or tropical seas that have clarity levels higher than 25 and even        is suctioned by a Suction device once flocculation has taken
 40 meters.                                                               place, and oily materials are removed through skimmers (Sur
   The technical problem solved with the present invention is        65   face slots or dumps) of the structure of the present invention,
 the achievement of these characteristics in large water bodies           said structure having pipes that feed fresh water to fulfill the
 at low cost.                                                             desired objective.
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1130 Page 16 of 23


                                                        US 8,062,514 B2
                                5                                                                          6
             DESCRIPTION OF THE FIGURES                                   device cover (6). FIG. 4c shows a rear view of the device
                                                                          indicating the device cover (6).
                Brief Description of the Figures                             FIG.5a shows a top view of the device structure indicating
                                                                          the moving direction (2) and FIG.5b shows a top view of the
   FIG. 1 shows a side view of the suction device.                        device indicating the moving direction (2).
   FIG. 2 shows a top view of the structure of the suction                   FIG. 6 shows the cleaning system with the suction device
 device.                                                                  placed in the water body (41), wherein there is a pipe to
    FIG. 3a shows a front view of the structure of the suction            draining chamber (28), plastic buoys (29) for floating a hose
 device.                                                                  (36), platform (30) for the steersman and the deck operator of
    FIG. 3b shows a front view of the structure of the suction       10   the boat (31) for pulling with an incorporated four-stroke
 device.                                                                  engine and protected propeller, a pulling tubular labeled gal
   FIG. 4a shows a right side view of the suction device.                 Vanized-Steel connecting rod (32) astern, a Suction device
   FIG. 4b shows a left side view of the suction device.                  (33), a connection hose (34) from the boat (31) to the device
   FIG. 4c shows a rear view of the suction device.                       (33), a connection piece (35) of the connection hose (34) with
   FIG. 5a shows a top view of the structure of the suction          15   the suction hose (36), and a suction hose (36) that connects
 device.                                                                  the movable electric suction pump (37) at the lake's shore
   FIG.5b shows a top view of the suction device.                         with the boat (31).
   FIG. 6 shows a schematic view of the cleaning system with                 FIG. 7 shows alongitudinal section of the suction device in
 the Suction device.                                                      which the partial configuration of the structural frame (10),
    FIG. 7 shows a detailed schematic view of the suction                 the pulling rod (32) that connects the device (33) (not shown
 system with the suction device.                                          in this figure) to the pulling boat, the set of symmetric Suction
   FIG. 8 shows a schematic view of the suction device.                   pieces (38) that connect the suction pipes (27) of the cart with
   FIG. 9 shows a schematic view of the structure of the                  the hose (34) connecting the device to the boat is described. In
 Suction device;                                                          this figure also appear the projections of wheels (12) and
    FIG. 10 shows a top view of the structure of the water body      25   rollers (11).
 of the present invention.                                                   FIG. 8 shows a lateral view of the pulling boat (31), the
                                                                          suction device (33) placed in the bottom of the water body
      DETAILED DESCRIPTION OF THE FIGURES                                 (41) of the lake, the placement of the roofed platform (30) for
                                                                          the boat operator, the connecting rods (32) between the device
    FIG. 1 shows the following components: moving direction          30   (33) and the boat (31), the symmetrical suction elements (38),
 (2) of the suction device, PVC pipe for suction connection (8),          and the connecting hose (34) with coupling pipe in the boat
 bottom opening (14) in PVC pipe (27) for bottom suction,                 (35).
 sanitary T pipe (9), steel frame (10), auto-lubricated plastic              In FIG.9, a rear view of the system is shown, indicating the
 wheels (12), supporting plate (19a) for the axles of the wheels          connection hose (34), the pulling rods (32), the set of coupling
 and rollers (19b), plastic-based brushes with synthetic             35   pieces (38) for symmetrical suction from all four device inlets
 bristles made of polyethylene or the like (20), steel platen             toward the connecting hose (34), the hose (36) with floats (29)
 with perforations or slots (21) to fasten the brushes (20) in a          that connects the boat connector (35) with the suction pump
 continuous line.                                                         on land (37), and the pipe that leads to the drainage (28).
    FIG. 2 shows the moving direction (2); the frame (10) to                 In FIG. 10, the following elements of the structure can be
 which supporting plates (19a) are affixed to support wheels         40   observed: recycle pipe (39) onto which injectors are arranged;
 and rollers axles (19b) for high density polyurethane rollers            injectors (40) arranged along all the perimeter of the water
 (11) that are intercalated with wheels (12), which are lined up          body; water body (41) contained by the structure; skimmers
 and also Supported by Supporting plates (19a); a brush line              (42) for removal offloating contaminants such as water with
 (16) fastened to the perforated platen (21) provided with the            oils; water inlet line and chamber (43) where water is
 structure; and the suction line (27) can be observed in the         45   extracted to feed the lagoon; Zone of restricted natural circu
 central Zone of the device, formed by a PVC tube with five               lation (44); fresh water feeding point (45) to the lagoon.
 rectangular bottom openings on wall (14), closed in both ends
 with a cap made of the same material (17).                                         DESCRIPTION OF THE INVENTION
   In FIGS. 3a and 3b the device structure is shown, wherein
 a Supporting plate (1) can be observed for the pulling tensors      50      This invention comprises a process to obtain (i.e., to imple
 welded to the frame (10), a resin cover reinforced with fiber            ment and maintain) large water bodies or Volumes for recre
 glass over a galvanized iron network (6), a lateral plastic              ational use with excellent color, high transparency and clean
 membrane flap (7), rollers (11), wheels (12) and sanitary PVC            ness characteristics similar to Swimming pools or tropical
 pipes (8) having sanitary T pipes (9) at their bottom section,           seas at low cost, in particular for water bodies larger than
 and a PVC suction pipe or line (27) attached to the open            55   15,000 m, such as artificial ponds or dams for recreational
 endings of said T pipes, said Suction pipe or line (27) having           use. The present invention also discloses a structure to contain
 openings wherein the opening area will be proportional to the            large water Volumes. The invention also comprises a Suction
 installed Suction capacity.                                              cart or Suction device to extract a particulate material
    FIG. 4a shows a lateral right view of the device with the             decanted from the water. The process of the present invention
 moving direction (2), a Supporting plate (1) for the pulling        60   comprises in a first step providing a structure to contain large
 tensors, whereas from the center a PVC suction pipe (8)                  water Volumes Such as artificial lakes or ponds, with elements
 emerges having a resin fiber collar attached at its base, said           that allow water treatment and features required to obtain the
 resin fiber collar being formed with fiberglass reinforcements           desired aesthetic and sanitary results of having "color, trans
 (4) for the fastening and sealing of Suction tubes, handles (5)          parency and cleanness similar to Swimming pools or tropical
 for pulling, handling and lifting the device, the resin cover (6)   65   seas at low cost.
 and the lateral membrane flap (7). FIG. 4b shows a left side                The process has a great advantage over the previous art in
 view of the device indicating the moving direction (2) and the           that the desired characteristics are achieved without needing
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1131 Page 17 of 23


                                                         US 8,062,514 B2
                               7                                                                            8
 a filtration system or adding large amounts of chemicals,                     In step (d), to maintain a minimal redox potential of 600
 which opens the possibility to implement and maintain large                mV in the water for a minimal period of 4 hours in maximal
 crystalline water bodies with no size limit.                               cycles of 48 hours, preferably 24 hours, oxidant agents are
    The process of the invention comprises the following steps              added such as: oZone, Sodium or potassium persulfate, chlo
 or Stages:                                                                 rine derivatives, hydrogen peroxide, bromine derivatives or
   a.—providing a structure with skimmers able to contain a                 by electrochlorination. The amount of applied oxidant is con
 large water body larger than 15,000 m.                                     trolled by permanent measurement of ROP during the appli
   b.-feeding the structure of step (a) withinlet water having              cation in such a way that it fulfills the minimal established
 iron and manganese levels lower than 1.5 ppm and turbidity                 requirements, i.e. oxidant is added up to achieve a minimal of
 lower than 5 NTU.                                                     10
   c.—measuring water pH, ideally it should be withina range                600 mV during a period of 4 hours.
 lower than 7.8;                                                               The type of oxidant depends on the cost, among other
    d.—adding an oxidizing agent to the water contained in the              factors. Hypochlorite produced by electrochlorination and
 structure of step (a), with which a 600 mV minimal ROP is                  oZone are economical because they are produced in situ, but
 controlled in water for a minimal period of 4 hours and in            15   require high equipment investments.
 maximal cycles of 48 hours;                                                   The applied amount depends on many factors that vary
    e.—adding a flocculating agent in concentrations within                 daily, such as, for instance: temperature, Solar radiation, envi
 0.02 and 1 ppm with maximal frequencies of 6 days and                      ronmental contamination, rain, storms, levels of use, etc. In
 cleaning the bottom of the structure of step (a) with a Suction            short, the necessary oxidant amount is determined by ROP
 device to remove precipitated impurities from the bottom of                measurement.
 said structure, together with the additional flocculants and;                 Notwithstanding the foregoing and without limiting the
    f—generating a displacement of Surface water containing                 invention, it can be stated that the usually used concentrations
 impurities and Surface oils by means of the injection of inlet             and the oxidant application ranges are those indicated in
 water according to step (b), which generates said displace                 Table 1:
 ment in Such a way to remove said Surface water by means of           25
 a system for impurities and Surface oils removal arranged in                                                  TABLE 1
 the structure of step (a).
    It is worth mentioning that cleaning is performed in Such a                                           Oxidant Application
 way that every sector of the structure is cleaned in time                                               USUAL
 intervals no greater than 7 days, in Such away as to replace the      30 OXIDANT                        CONCENTRATION* MIN-MAXRANGE
 traditional filtering performed in conventional size structures.
    In the disclosed structure or lake in step (a) it should be             OZone                        0.05 ppm                    0.01-0.58 ppm
                                                                            Hydrogen peroxide            0.04 ppm                    0.01-0.46 ppm
 maintained a minimal total water renewal rate of 150 days,                 Sodium hypochlorite          0.16 ppm                    0.04-1.50 ppm
 preferably 60 days, to avoid the accumulation of oxidation                 PerSulfate                   0.28 ppm                    0.07-3.30 ppm
 products (ageing).                                                    35   Bromines                     0.22 ppm                    0.05-1.80 ppm
    Each step of the process to implement and maintain large                *Total amount added to reach and maintain the minimal 600 mVROP for 4 hours, divided
 water bodies is separately detailed below, in the understand               by the total volume of the water body,
 ing that every obvious change will be encompassed within the                  Step (e) includes adding a flocculating agent and cleaning
 Scope of the present invention.
    In step (a), a structure or pond is provided to contain a large    40   the bottom of the structure of step (a) with a suction device in
 water body larger that 15,000 m, with elements that allow                  order to remove precipitated impurities from the bottom of
 water treatment and features required to obtain the desired                the lake, together with the flocculant agents.
 aesthetic and sanitary results of having “color, transparency                 Cleaning is performed in Sucha way that every sector of the
 and cleanness similar to Swimming pools or tropical seas at                lake is cleaned in time intervals no greater than 7 days, pref
 low cost”. The features of the structure provided to carry out        45   erably every 4 days. With this step, together with the use of
 steps (b) to (f) of the invention will be noted by the reader              skimmers, traditional filtering processes used in Swimming
 when the structure specially designed for this invention is                pools are replaced.
 specifically described.                                                       Among flocculants that can be added in this step (e), a
    In step (b), and only in the case where it should be required,          cationic polymer is preferred, e.g. HICAT-1TM, which is a
 a water pre-filtering and treatment can be carried out on the         50   biodegradable cationic polyelectrolyte with 25% solids, pro
 water that is incorporated into the lake, in the case wherein the          duced by Buckman Laboratories in the United States (it is
 water contains incrusting micro-mollusks or turbidity levels               accepted by the National Health Service of Chile and recom
 over 5 NTU. Nevertheless, water inlet should not include                   mended to be used in Swimming pools at concentrations 100
 micro-mollusks and metals such as iron or magnesium in                     times higher) in concentrations between 0.02 and 1 ppm with
 order to maintain the aforementioned ranges. In other words,          55   maximal frequencies of 6 days, preferably 0.05 ppm every 24
 low turbidity water is preferable because the process of the               hours; or addition of Crystal ClearTM., which is a biodegrad
 present invention does not have a traditional filtration process           able cationic polyelectrolyte produced by AP Aquarium
 and the suction device and skimmers would be inefficient in                Products in the United States (it is used in aquariums in
 case of receiving high levels of suspended particles, including            concentrations 100 times higher) in concentrations between
 both organic and inorganic contaminants.                              60   0.04 and 2 ppm with maximal frequencies of 4 days, prefer
    If in step (c) the pH is higher than 7.8, it is necessary to add        ably 0.16 ppm every 24 hours.
 bromine salts such as Sodium bromide, always keeping mini                     Additionally, this step can include adding algaecides Such
 mal bromide concentrations of 0.6 ppm. It is worth mention                 as quaternary ammoniums (e.g. polyduats) and/or copper
 ing that in the case of sea water, in spite of having pH values            compounds (e.g. CuSO4.5H2O or copper chelates), keeping
 higher that 7.8, it naturally contains high bromide levels, and       65   copper levels between 1 ppb and 1.5 ppm, depending on
 therefore it is not necessary to add this element if the artificial        temperature and Sunlight: 0.3 to 1.5 ppm of copper for tem
 pond or lake is filled with sea water.                                     perature ranges between 10° C. and 30° C.
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1132 Page 18 of 23


                                                          US 8,062,514 B2
                                 9                                                                         10
    It is important to keep in mind that the objective of the                ments inefficient, thus deterring water quality and not fulfill
 Suction device is not only the cleaning of the bottom in the                ing the fundamental objective of obtaining "color, transpar
 described process, as is the case of vacuum devices of tradi                ency and cleanness characteristics similar to Swimming pools
 tional pools, but that said Suction device replaces completely              or tropical seas at low cost.
 the traditional filtering system of Swimming pools together                    The plastic liner must have special non-porous character
 with the use of flocculants. Furthermore, the fact that the                 istics. In Swimming pools this may be irrelevant, but in large
 process contemplates the displacement and removal of Super                  volume water bodies cleaning would be unfeasible with
 ficial water with impurities toward the structure slots comple              adherent linings and a dark layer would form that do not allow
 ments the action of the Suction device.
                                                                             obtaining the desired result, namely “color, transparency and
    In other words, the Suction device not only removes mate            10
                                                                             cleanness characteristics similar to Swimming pools or tropi
 rial naturally deposited on the bottom (leaves, branches,                   cal seas at low cost.
 earth, etc.) but also all the Suspended particles that are elimi               The bottoms and walls must be built with low-permeability
 nated by filtration in the case of Swimming pools and that are              materials such as clay and bentonite, lined with a non-porous
 converted into floccules (large particles) and are Suctioned by
 the device in this invention, thus decreasing their removal            15   material such as polyvinyl chloride membrane, etc. This is the
 costs in two orders of magnitude.                                           economic way of constructing these large water bodies, since
    In step (f) it is necessary to control the levels of injection of        if known building techniques for Swimming pools or ponds
 freshwater to ensure the correct displacement and removal of                would be used, the objective of “low cost” would not be
 Superficial water with impurities and oils through the skim                 obtained.
 mers of the structure provided in step (a) of the process of the               Water intake must be done in such a way as to avoid
 invention.                                                                  micro-mollusks, since besides blocking recycle pipes, said
   As hereinabove mentioned, to carry out the process to                     micro-mollusks adhere to Surfaces generating a dark color
 implement and maintain large bodies of water larger that                    that prevents obtaining the objective of "color, transparency
 15,000 m according to the present invention, it is necessary                and cleanness characteristics similar to Swimming pools or
 to provide a structure like that shown as an example in FIG.           25   tropical seas at low cost.
 10.                                                                           Water intake mustavoid water with metals such as iron and
    The structure or pond according to the present invention                 manganese, since this pond does not have traditional filtration
 includes bottoms and walls built with low permeability mate                 and the flocculation treatment and suction device are ineffi
 rials such as clay and bentonite, coated by a non-porous                    cient at removing inorganic impurities, including metallic
 material. Such as a polyvinyl chloride membrane, linear low            30
                                                                             contaminants.
 density polyethylene or high density polyethylene capable of                   The crystalline structures or ponds must have water intakes
 being cleaned, with a depth of at least 0.5 meters, a system for            that allow using low cost water since, in contrast to Swimming
 removing impurities and Superficial oils by means of skim                   pools that recycle water through their filters, in this case the
 mers, a feeding pipe system that allows water replacement by                water from the skimmers and the Suction cart or device is
 entrance of freshwater, a feed water intake system, which can          35
                                                                             disposed of
 be marine water, well water, spring water or water from other
 Sources; in the case of marine water the intake system can be                  The structure provided in step (a) for the process of the
 through headers or wells positioned at a depth of more than 6               invention has additionally:
 meters                                                                         1) light blue, white or light yellow bottom (liner) color, for
   The relevance of the structure to solve the technical prob           40   the water to take the color of tropical seas, i.e. 'color, trans
 lem proposed in the process of the present invention is                     parency and cleanness characteristics similar to Swimming
 detailed as follows:                                                        pools or tropical seas at low cost”. This is obvious in the case
    The structure must have skimmers to remove surface oils                  of Swimming pools, but large ponds use dark plastics due to
 and particles, since otherwise they accumulate and deter                    their durability and lower cost; that is the reason why there are
 water quality, even after performing all the chemical treat            45   no large water bodies with the described colors. For instance,
 ment steps, since these do not remove floating greases or                   if the plastic would be black (usual in ponds), the desired
 solids. In this way, the final objective of obtaining “color,               color would not be obtained even if the water had high quality
 transparency and cleanness characteristics similar to Swim                  and transparency.
 ming pools or tropical seas at low cost” would not be fulfilled                2) a depth over 0.5 meters, preferably between 2 and 5
 without these skimmers. The process of movement of Super               50   meters; Depth is important to achieve the desired color “simi
 ficial water toward the skimmers caused by fresh water entry                lar to tropical seas”, since if it is too shallow the water does not
 together with the flocculant-Suction device system replaces                 reach turquoise shades of color and resembles a light-colored
 the traditional filtering system of Swimming pools.                         water body. Moreover, due to the high water transparency of
    The structure must have fresh water feeding pipes that                   these ponds, if depth is too low UV light penetration deters the
 allow causing the Surface water movement that eliminates               55   liner rapidly, thus not obtaining the desired low cost.
 floating impurities and oils through the skimmers. These                       3) a recycling system by means of pipes with injectors that
 pipes contribute also the fresh water necessary to refresh                  allow maintaining water homogeneity and avoiding stagnat
 water at the described rates, since otherwise oxidation sub                 ing Zones. This system can be avoided in windy Zones.
 products accumulate, which render chemical treatments inef                     4) the structure must be constructed in Such a way that it
 ficient and deter water quality, not fulfilling the “color, trans      60   avoids dragging organic matter Such as leaves and Soil by
 parency and cleanness characteristics similar to Swimming                   effect of wind, watering, etc.
 pools or tropical seas at low cost.                                            5) Optionally, it can be made of cement with coatings such
    The structure has a pipe network with injectors that allow               as painting, polyurethanes or fiberglass.
 an efficient application of the products and water homogeni                    Therefore, the structure is fundamental for the process of
 Zation. In Swimming pools this is irrelevant, but in large             65   the invention, since in said structure it is also possible to
 Volume water bodies the existence of isolated Stagnant Zones                generate a step consisting of the displacement of Surface
 creates contamination centers that make disinfection treat                  water containing impurities and oils by means of a current
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1133 Page 19 of 23


                                                        US 8,062,514 B2
                              11                                                                       12
 generated by freshwater injection through the pipe systems of            bottom part through which the removed material enters to be
 said structure, thus removing said impurities and oils through           Suctioned and taken out of the pond.
 said skimmers.                                                             It is important to keep in mind that the objective of the
   In the following, the suction device of the present invention          Suction device (suction cart) is not only the cleaning of the
 is described in detail:                                             5    bottom in the described process, as is the case of vacuum
    The Suction device to carry out the cleaning of the structure         devices of Swimming pools, but that said Suction device
 bottoms, which is performed in step (e) of the process of the            replaces completely the traditional filtering system of Swim
 invention, comprises: a Supporting plate, a resin collar rein            ming pools together with the use of flocculants and the skim
 forced with fiberglass, pulling handles, a resin cover, a lateral        mer system.
 membrane flap, a steel frame, high density polyurethane roll        10      If all the abovementioned elements are not present, water
 ers, auto-lubricated plastic wheels, an opening in a PVC pipe            impurities accumulate and deter water quality, and so the final
 to Suction the bottom, a brush line comprising plastic-based             objective of the present invention, i.e. obtaining water bodies
 brushes with synthetic bristles and a steel platen with perfo            with “color, transparency and cleanness characteristics simi
 rations or slots to fasten the brushes in a continuous line,
                                                                          lar to Swimming pools or tropical seas' at low cost, would not
                                                                     15   be obtained.
 supporting plates for the axles of the wheels and the rollers,
 and a suction PVC line with openings (see description of                                     Application Example
 figures for more details).
    The Suction device operates by Suctioning dirt through                  To carry out the process of the invention to implement and
 connecting hoses by means of a pumping system, said device               maintain water bodies larger than 15,000 m for recreational
 being pulled by a system that includes a propelling device to            use with color, transparency and cleanness characteristics
 move the Suction device. Such as a boat, for instance, a drain           similar to Swimming pools or tropical seas at low cost, the
 ing chamber, plastic buoys for aiding a hose to float, a plat            following steps or stages were performed:
 form for the steersman and the boats deck operator in case a                A structure similar to an artificial lagoon was built in the
 boat is used as propelling device, a pulling tubular labeled        25   central Chilean shore, having a length of 1 kilometer, an area
 galvanized-steel connecting rod astern, a connection hose                of 80,000 m and a volume of 250,000 m (33"20'59.91"S:
 between the boat and the cart, a connection piece between the            71"39'10.10"W). The bottom was built using clay and bento
 connecting hose and the Suction hose that connects the pump              nite, and it was lined with lineal low density polyethylene
 placed at the structure edge. In any case, the propelling device         (LLDPE) and high density polyethylene (HDPE) plastic with
 of the suction device can also be formed by a remote mechani        30   white and yellow color. The walls were built in cement and
 cal traction system arranged out of the structure or any other           clay and lined with LLDPE and HDPE membranes.
 propelling device useful to move the suction device.                        Minimal and maximal depths were 1.2 and 3.5 meters,
    The Suction device is mainly formed by a structuring                  being 2.8 meters the average depth.
 frame, a covering carcass with coupling means to be coupled                 A pipe system of 100 to 250 mm diameter was installed all
 to the pumping system, rolling means for continuous dis             35   around the lagoon borders to facilitate recycling. The system
 placement over the Surface to be cleaned and cleaning means              has homogeneously distributed injectors every 10 meters
 consisting of a Suction line and a brush line to remove the              around the entire lagoon that are placed in the bottom to inject
 material to be cleaned by means of Suction from the pumping              the products and maintain water homogeneity. Systems for
 system through the Suction device.                                       the removal of impurities and superficial oils by skimmers
    The covering carcass comprises a laminar resin body that         40   were installed.
 covers the structuring frame and the rolling and Suction                    Water intake for this structure was achieved through head
 means. From the top section of the covering carcass Support              ers. Inlet water had 0.08 ppm iron and 0.15 ppm manganese,
 ing plates emerge for the pulling tensors from the boat, which           and a turbidity of 1.4 NTU. The water had a pH of 7.93 and
 are internally joined to the structuring frame; at its top sec           natural bromine concentrations of 48 ppm, and consequently
 tion, said carcass also has suction PVC tubes that form cou         45   no addition of bromine salts was required. The water was
 pling means to the pumping system and are attached by their              impounded through headers at a depth of 8 m at sea shore. The
 base section to a carcass collar formed in molded resin fiber            intake was performed at this depth to avoid incrusting micro
 with glass fiber reinforcements for Supporting and sealing               mollusks. The presence of micro-mollusks in Sea water
 said Suction tubes; whereas from said carcass collar a resin             causes problems by growing, development and adhesion to
 mantle and a lateral membrane flapproject to form the carcass       50   piping walls and lagoon structures. Other possible way to
 body. Also its top section has handles for pulling, handling             avoid incrusting micro-mollusks is the use of water pre-fil
 and raising the device.                                                  tering.
    The structuring frame is a steel frame to which an aligned               ROP value was maintained over 600 millivolts (mV) dur
 series of steel plates for Supporting the rolling means, which           ing 4 hours in 24-hour cycles. This was achieved by applying
 comprise the axles of high density polyurethane rollers and         55   oxidants, such as e.g. oZone, hydrogen peroxide, potassium
 plastic auto-lubricated wheels, is Supportively joined, and a            persulfate, electrochlorination or sodium hypochlorite. All
 perforated or slotted steel platen is likewise attached to sup           the former were tested with good results.
 port by means of bolts a continuous line of brushes having a                In an average September day with an air temperature
 plastic base and synthetic polyethylene bristles, or the like,           between 10 and 16°C. and a water temperature of 17°C., 0.11
 which help in the task of removing the material to be suc           60   ppm of sodium hypochlorite produced by electrochlorination
 tioned. To the rear section, the abovementioned supporting               were applied, which was sufficient to maintain ROP over 600
 plates of the pulling tensors are joined.                                mV for more than 4 hours. This system is advantageous when
    The cleaning means comprise a Suction line formed by                  working with salt water, because the electrolytic process
 Vertical PVC tubes, corresponding to Suction tubes emerging              transforms chloride in seawater in hypochlorite, with no need
 upwardly from the covering carcass, to which T-shaped PVC           65   to add additional chemicals.
 tubes are attached at their bottom part, which are coupled in              The established regulations for Swimming pools in other
 turn to horizontal tubes that have suction openings in their             countries indicate higher ROP values (between 650 and 750
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1134 Page 20 of 23


                                                        US 8,062,514 B2
                              13                                                                        14
 mV) permanently, but this is not economically viable in large               The amount of added chemicals depends mainly on the
 Volumes of water and in this invention it has been demon                 temperature and is orders of magnitude lower than those
 strated that keeping ROP over 600 mV during 4 hours in                   required in Swimming pools.
 24-hour cycles is enough to decrease the growth of microal                  The total comparative maintenance cost per cubic meter
 gae and microorganisms in large water bodies, thus generat               was approximately 3% of the usual cost in Swimming pools.
 ing low-contamination conditions apt for Swimming.                          In this application example, the physicochemical condi
    The bacteria Escherichia coli, a bacterial pathogen marker,           tions of water were determined to comply not only with
 dies after 100 seconds when exposed to a ROP of 600 mV, and              regulations for recreational waters with direct contact (see
 consequently the 4-hour treatments have a high disinfectant              Table 2), which are those applied in this case, but also with
 power.                                                              10   regulations for potable water (see Table 4), with the exception
    The water body volume of this example equals the volume               of characteristics inherent to sea water, and with regulations
 of 6,000 familiar 8-meters-long Swimming pools and is con                for swimming pools (see Table 3), with the exception of
                                                                          chlorine permanent residual levels, which do not apply
 structed in Such away that it does not receive visible contami           because of the applied technology.
 nation from the Surroundings (leaves, soil, watercourses), and
 consequently contamination received from the environment            15
                                                                                                               TABLE 2
 is very low in relative terms when compared with a Swimming
 pool. Proportionally, human contamination is also insignifi                              Comparison of the water treated with the process
 cant given the high dilution power (for example, 4 Swimmers                             of the invention and the regulation for recreational
 in a familiar pool equal 24,000 Swimmers in the lagoon).                                     waters with direct contact (NCh 1333
    Additionally, the flocculation and bottom cleaning with the                                              MEASURED
 Suction cart, and the removal of grease and Superficial impu                                               VALUE IN THE
 rities by means of the skimmers allows keeping low organic               PARAMETERS                          LAGOON                         NC 1333
 matter levels, which decreases the use of oxidants.                      pH                                        7.96                     6.5 to 8.3
    Algaecide action was achieved by keeping an average cop                                                                           except if natural water
 per level in the water of around 0.3 ppm, and the application       25                                                              conditions show diferent
 was made by using copper salts (copper Sulfate pentahydrate)                                                                       values, but in no case lower
                                                                                                                                     than 5.0 or higher than 9.0
 in closed sacs, which is applied in the chambers through                 Temperature,                             17.7                          30
 which recycling system water passes, in Such a way that the                C., maximal
 salts dissolve slowly, and also by an copper electrode ioniza            Clarity, minimal *                    35 meters                Visualization of
                                                                                                                                         Secchi discs at a
 tion process in which an electric current is applied to said        30
                                                                                                                                       depth of 1.20 meters
 electrodes and copper ions are released into the medium in a             Visible floating solids                Absent                       Absent
 controlled way. Measured copper levels varied between 0.1                and unnatural foams
 ppm at a temperature of 10°C. and 1.5 ppm at 30°C. (2 ppm                Floating oils and                       <5                               5
 are acceptable in potable water, see Table 4).                           greases, mg/l, maximal *
                                                                          Emulsified oils and                     <5                             10
    A cationic flocculating polymer was added. The flocculant        35
                                                                          greases, mg/l, maximal *
 used was HICAT-1TM in daily applications of 0.04 ppm                     Color, Pc-Co Scale unit,                 10                           100
 through the recycling system.                                            maximal *                              Absent                     Absence of
                                                                                                                                          artificial colors
    With the aid of the suction cart or device, the plastic of the        Turbidity, Silica units,                  0.55                         50
 bottom of the lagoon was cleaned Subsequently to decanta                 maximal *
 tion. The device has a system of Suction chambers, thus             40   Fecal coliforms, 100 ml,                <2.0                        1,000
 removing all the precipitated impurities together with the               maximal *
                                                                          Substances that cause                  Absent                       Absent
 polymer, which allows the bottom of the lagoon (membrane)                inconvenient Smell or
 to be seen. The device that cleaned the plastic membrane was             taste
 pulled by a boat and did not leave any residual layer, because
 it was a fine cleaning and not a dredging. This cleaning and        45 * Official Chilean regulations were used (Chile was the country of the application example),
                                                                          Chilean rule NCh 1333
 Suction method was permanent and the bottom of the lagoon
 was cleaned daily, in Such a way that the Suction system                                                      TABLE 3
 passes by every membrane sector every four days.                                 Comparison of the water treated with the process of the invention
    The water was maintained in movement by means of a                                  and the regulation for swimming pools (NCh 209 *
 recycling system that operated 8 hours per day in low-wind          50
 seasons, thus keeping water homogeneity. Injectors distrib               PARAMETERS
                                                                                                              MEASUREDVALUE
                                                                                                               INTHE LAGOON                       NC 209
 uted around the structure throw the water up to a long distance
 and are placed every 10 meters. It should be mentioned that              pH                                              7.96                    7.2-8.2
 the water contained by the structure also shows an important             Free residual chlorine                           --                0.5-1.5 (ppm)
 circulation as an effect of the wind and it should be possible to   55 Copper (algaecides) mg/l                          O.38                    1.5 maximal
                                                                          Bromine (disinfectant) mg/l                      --                        1-3
 decrease the artificial recirculation requirements by a suitable         Foam, grease and                               Absent                    Absent
 design of the structure, thus sparing energy.                            Suspended particles
    This recycling system was used to apply chemicals. The              Colonies of aerobic
                                                                        bacteriaml
                                                                                                                          2                         s2OO
 water of the structure was completely renewed in a period              Fecal coliforms                                 Absent                     Absent
 between 30 and 150 days. The aim of the renewal was to avoid        60 Total coliforms                                 s2                           s2O
 “water ageing', which is the formation of secondary com                colonies 100 ml
 pounds derived from oxidation reactions. The renewal was                 Algae, larvae or other
                                                                          living organisms
                                                                                                                         Absent                    Absent
 performed by taking new water through the feeding pipes,                 Clarity                                       35 meters                 1.4 meters
 independently from the recycling pipes that end at the injec
 tOrS.                                                               65 * Official Chilean regulations were used (Chile was the country of the application example),
                                                                          Chilean rule NCh. 209
   A superficial water outlet flow was kept by means of the               +Do not apply because of the applied technology
 skimmers that remove oils and Superficial impurities.
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1135 Page 21 of 23


                                                                               US 8,062,514 B2
                                           15                                                                                    16
                                                TABLE 4
                 Comparison of the water treated with the process of the invention
                        and the regulation for potable water (NCh 409 *)
                                                           MEASURED                           Official
                                                    ASSAY VALUE IN THE                       2005 NC
 PARAMETERS                         UNIT           METHOD   LAGOON                              409

 pH                                                       (I)             7.96            6.5 < pH < 8.5
 Turbidity                          NTU                   (I)             0.55                   2.0
 True color at                      Pt Co                 (I)            10                     2O
 pH = 7.71
 Smell                                                    (I)           Odorless              Odorless
 Taste                                                    (I)                 --              Tasteless
 Ammonia                            mg/l NH               (I)             O.12                  1.5
 Total arsenic                      mg/l As               (I)            <O.OOS                 O.O1 (1)
 Cadmium                            mg/l Cd               (I)            <0.002                 O.O1
 Zinc                               mg/l Zn               (I)            <O.OS                  3.0
 Total cyanide                      mg/l CN             (I)             <O.OS                   O.OS
 Chlorides                          mg/l Cl             (I)         18,914                   400 (2)
 Copper                             mg/l Cu             (I)              O.38                   2.0
 Phenolic compounds                 mg/                 (I)             <2                      2
 Total chromium                     mg/l Cr'           (III)            <O.OS                   O.OS
 Fluorine                           mg/l F                (I)            <0.10                  1.5
 Iron                               mg/l Fe               (I)             O.08                  O.3
 Magnesium                          mg/l Mg               (I)             1.030               125
 Manganese                          mg/l Mn               (I)            <0.01                  O.10
 Mercury                            mg/l Hg               (I)             O.OO1                 O.OO1
 Nitrates                           mg/l NO               (I)             4.54                 50
 Nitrites                           mg/l NO2              (I)             O.04                  3
 Lead                               mg/l Pb               (I)            <0.02                  O.OS
 Total dissolved                    mg/                   (I)            34.310             1,500
 Solids at 105° C.
 Selenium                           mg/l Se               (I)             O.OO1                  O.O1
 Sulfates                           mg/l SO               (I)        2.494 *                  500 (2)
 Free residual chlorine             mg/                (III)             <O.OS                 O.2-20
 in laboratory
 Nitrate +                                                (I)            <1                      1
 Nitrite Ratio
                                            Organic Substance
 Tetrachloroethene                  Ig/l                  (*)             n.d.                 40
 Benzene                            Ig/l                  (*)             n.d.                 10
 Toluene                            Ig/l                  (*)             O.O1                700
 Xylenes                            Ig/l                  (*)              n.d.               500
                                                 Pesticides

 D.D.T + D.D.D. +                   Ig/l                  (*)              n.d.                  2
 D.D.E.
 2.4D                               Ig/l                  (*)              n.d.                 30
 Lindane                            Ig/l                  (*)              n.d.                  2
 Methoxychlor                       Ig/l                  (*)              n.d.                 2O
 Pentachlorophenol                  Ig/l                  (*)              n.d.                  9
                                  Secondary products of disinfection
 Monochloramines                    mg/l                  (*)            <0.1                    3
 Dibromochloromethane               mg/l                  (*)            <O.OOS                  O.1
 Dichlorobromomethane               mg/l                  (*)              n.d.                  O.O6
 Tribromomethane                    mg/l                  (*)             O.O37                  O.1
 Trichloromethane                   mg/l                  (*)              n.d.                  O.2
 Trihalomethanes                    mg/l                  (I)            <1                      1
                                  MICROBIOLOGICAL ANALYSIS

                                                                      MEASURED                 Official
                         EXPRESSED              ASSAY                VALUE IN THE             2005 NC
 PARAMETERS              AS                     METHOD                  POND                     409

 Total coliforms         MPN,100 m              (V)                        <2.0                  <2.0
 Escherichia Coi         MPN 100 ml             (V)-(*)                  ABSENT                ABSENT
 n.d. Indicates not detected
 * Official Chilean regulations were used (Chile was the country of the application example), Chilean rule NCh
 409
 *Inherent values of sea water,


    In this example, it has been demonstrated that it is possible                                    and bacteriological properties. The achieved characteristics
 to maintain a water body or Volume similar to a large-volume                                        have not been found in any existing artificial lagoon in the
 (250,000 m) artificial sea water pond with a water quality 65 world up to date (see Google Earth) and this can be demon
 similar to conventional Swimming pools and tropical seas,                                           strated by satellite comparison of the transparency and color
 both in its aesthetic characteristics as in its physicochemical                                     of the lagoon to be protected (33"20'59.91"S:
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1136 Page 22 of 23


                                                            US 8,062,514 B2
                             17                                                                             18
 71"39'10.10"W) with the tens of thousands existing in the                   Additionally, the level of transparency obtained in the water is
 world, Such as golf court and public park lagoons, dams for                 highly important, being the clarity equal or higher than 35
 recreational use, lagoons of real estate and tourist projects,              meters, which is a result not found in any water body larger
 and even dams over 15,000m built with swimming purposes                     than 15,000 minor in the majority of swimming pools; in fact,
 (e.g. Piscina do Ramos in Brazil, Darwin Swimming Pool in               5   the Swimming pool regulation demand only 1.4 meters of
 Australia, Orthlieb Swimming Pool in Casablanca,                            clarity (see Table 3).
                                                                                Other advantages of the disclosed process of the present
 Morocco).                                                                   invention are:
    We have not found any artificial water body in the world                   Low maintenance costs.
 with a volume higher than 15,000 m having crystalline water                    Established regulations for recreational waters with direct
 with this quality, except for the structure similar to an artificial             contact are widely fulfilled (see Table 2) and comparable
 lagoon that we want to protect, which has 250,000 m.                             parameters of the Swimming pool and potable water
     In a Google EarthTM forum (Internet software for satellite                   regulations are also fulfilled (see Tables 3 and 4).
 photography of the world) people has been searching for two                    The water in the lagoon is always absolutely transparent,
 years for the biggest Swimming pool in the world that can be                     with no turbidity, with the characteristic turquoise color
 seen from the air. The conclusion, when reviewing their                          of Swimming pools or tropical seas and with a clean
 results, is that the lagoon of the application example is by far                 bottom, which are optimal visual characteristics for the
 the biggest crystalline water body found.                                        acceptation of the user public.
     The biggest known Swimming pool in the world that uses                     Use of oxidant, algaecide and disinfectant concentrations
 traditional filtering and recycling systems is Sunlite Pool of                   up to 100 times lower that those recommended to be
 Coney Island, United States, having 11,350 cubic meters of                       applied in conventional Swimming pools; this advantage
 water. In the remaining tens of thousands of large artificial                    favors the users and is more environmentally-friendly.
 water bodies existing in the world, the water is not filtered or               As these water bodies are disconnected from the sea or near
 it is only partially filtered. As previously mentioned, the char                    natural lakes, they are not affected by temperature varia
 acteristics of the water of these bodies are very different from       25
                                                                                     tions produced by oceanographic currents, ice thawing,
 Swimming pools or tropical seas and their uses are limited.                         etc. but only by environmental variables (temperature,
     Filtering large water Volumes is technically complex and                        Solar radiation, wind). In practical terms, in the lagoon of
 highly costly, and consequently this is a barrier for the Scal                      the application example in Summer, temperatures of
 ing-up of crystalline water bodies. The suction device of the                       more that 10° C. higher than those of the sea are
 present invention removes suspended solids (turbidity) that            30
                                                                                     obtained.
 flocculate together with the polymer in an efficient and eco                  Flocculation and bottom cleaning by Suction together with
 nomic way, thus replacing filtering.                                             skimmers replace the filter system of conventional
     In addition to the high costs, the traditional filtering system              Swimming pools, thus generating high transparency
 does not solve the cleaning of the bottom of the lagoon.                         conditions at a very low cost. The removal of sediments
     The technology described in this invention patent, i.e. the                  prevents said sediments to consume oxidants and gen
 replacement of filtering by a Suction device and skimmers                        erate anoxic Zones, and they allow the bottom membrane
 plus the application of controlled oxidation pulses, which are                   to give an attractive tonality to the lagoon’s water.
 essential parts of the process, allows breaking the barrier that              Water bodies can be built with no size limit having optimal
 hinders the construction of crystalline lagoons with unlimited                   aesthetical, physicochemical and sanitary conditions,
 extensions and Volumes, thus opening a new field of tourist                      which generates large tourist attraction poles.
 applications.                                                                 In order to make more evident the surprising effect of the
     The main advantage of the implemented process is evi                    process disclosed in the present invention, Table 5 is shown,
 denced by comparing the regulations for recreational waters                 which illustrate the costs for both cleaning methods in the
 and the results obtained in the artificial lagoon of the example.           water body of the application example (250,000 m).
                                                                                                 TABLE 5
                                                                  Comparison of the traditional filtering method and the suction device
                                                                                               Volume circulated Installation          Monthly
                                                                Specifications                   through pumps costs                   operation costs
                                                  Traditional   120 15 HP Three-phase              2,893 lts/sec USS 2,686,648 USS 119,246
                                                  filter        Aral-C3000 pumps (Astral
                                                                code 01206)
                                                                60 Praga 3000 filters
                                                                (Astral code 15781)
                                                                714,000 kilograms of sand
                                                                (Astral code 905000)
                                                                60 batteries of 250 mm
                                                                valves (Astral code 19133)
                                                                Installation labor
                                                                Shed of 2,500 m
                                                                Total monthly energy
                                                                required, 24 hours * 30
                                                                days * 1343.28 kW/hour
                                                                (967,164.18 kW/hour)
                                                                Operators
                                                                Maintenance
                                                  Suction       Windglider boat                      10 Its sec    USS 25,166          USS 2,242
                                                  device        Protected outboard 9.5 HP
                                                                motor
Case 2:20-cv-00851-BSJ Document 79-1 Filed 02/02/21 PageID.1137 Page 23 of 23


                                                                          US 8,062,514 B2
                                          19                                                                                     20
                                             TABLE 5-continued
                    Comparison of the traditional filtering method and the Suction device
                                                      Volume circulated Installation                 Monthly
                  Specifications                       through pumps         costs                   operation costs
                  Suction device
                  Suction pump 7.5 HP
                  Hoses, accessories
                 Fuel
                 Flocculant
                 Operator
                 Maintenance

 *Considering T = 2 (minimal rate for swimming pool filtration) according to regulation NCh 209
 “Does not consider the cost of the land for the 2,500 m’ shed.
                                                                                          15

    It is important to keep in mind that to obtain the desired                                      7. The structure according to claim 1, wherein the walls
 final result of "color, transparency and cleanness characteris                                   define a border, and wherein the system of skimmers is posi
 tics similar to Swimming pools or tropical seas at low cost”, it                                 tioned along the border.
 is essential to have a water containing structure that have the                                    8. A structure to contain a large water body, including a
 required elements for water treatment and features that allow                                    water body larger than 15,000 m, for recreational use with
 obtaining the desired results. The isolated application of the                                   color, transparency and cleanness characteristics similar to
 physicochemical process for water treatment would not be                                         Swimming pools or tropical seas, wherein the structure has a
 possible nor would it produce the desired results.                                               border and includes: a bottom and walls along the border built
                                                                                                  with a low-permeability material, wherein the bottom and
                                                                                          25      walls are lined with a non-porous plastic membrane material
    The invention claimed is:                                                                     able to be cleaned; wherein the depth of the structure to the
    1. A structure to contain a large water body, including a                                     bottom is at least about 0.5 meters, and up to about 5 meters:
 water body larger than 15,000 m, for recreational use with                                       a system of skimmers disposed along the border for the
 color, transparency and cleanness characteristics similar to                                     removal of impurities and Surface oils; a recycling piping
 Swimming pools or tropical seas, wherein the structure 30                                        system installed around the border of the structure and includ
 includes a bottom and walls covered with a plastic liner made                                    ing a plurality of water injectors distributed along the border
 of a non-porous material able to be thoroughly cleaned;                                          for injecting water into the water body to maintain homoge
 wherein the depth of the structure to the bottom is about 0.5                                    neity; a fresh water feeding pipe system that allows entrance
 meters or higher, wherein the structure includes a system of                                     offreshwater and results in water removal by displacement of
 skimmers for the removal of impurities and Surface oils, a 35                                    Surface water through the skimmer system; and a pumping
 fresh water feeding pipe system that allows entrance of fresh                                    system including a coupling means connected to a moveable
 water and results in water removal by displacement of surface                                    Suction device for cleaning the plastic liner.
 water through the skimmer System, and a pumping system                                              9. The structure according to claim 8, wherein the low
 including a coupling means connected to a moveable Suction                                       permeability material of the wall is selected from the group
 device for cleaning the plastic liner.                                                   40      consisting of clay, bentonite and cement.
    2. The structure according to claim 1, wherein the non                                           10. The structure according to claim 8, wherein the non
 porous material is a membrane made of a material selected                                        porous plastic membrane material is a material selected from
 from the group consisting of linear low-density polyethylene                                     the group consisting of polyvinyl chloride, linear low-density
 and high density polyethylene.                                                                   polyethylene and high density polyethylene.
    3. The structure according to claim 2, wherein the color of 45                                   11. The structure according to claim 10, wherein the color
 the non-porous material is light blue, white, or yellow.                                         of the non-porous material light blue, white, or yellow.
    4. The structure according to claim 1, wherein the structure                                     12. The structure according to claim 8, wherein the struc
 has a depth between 2 and 5 meters.                                                              ture has a depth between 2 and 5 meters.
    5. The structure according to claim 1, wherein the structure                                     13. The structure according to claim 8, wherein said struc
 has a recycling system that uses pipes with injectors which 50                                   ture has a water inlet line and water inlet chambers through
 allow maintaining water homogeneity by avoiding stagnating                                       which freshwater is extracted to feed the freshwater feeding
 Zones and allow the application of chemicals.                                                    pipe system of the structure.
    6. The structure according to claim 1, wherein said struc                                        14. The structure according to claim 13, wherein the water
 ture has a water inlet line and water inlet chambers through                                     inlet chambers are constructed at a depth of more than 6
                                                                                                  meters below the sea surface.
 which water is extracted to feed the fresh water feeding pipe
 system of the structure.                                                                                                k   k    k   k   k
